Citation Nr: 0125663	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1997 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the veteran and his 
spouse appeared and testified at a personal hearing in 
Washington, D.C., which was conducted by C. W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing.  See 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

1.  The RO's April 1958 decision, which denied service 
connection for a nervous disorder, became final as the 
veteran failed to file an application for review within one 
year of notice of the denial.

2.  The RO's April 1958 decision was not based on clear and 
unmistakable error (CUE) as it represented a reasonable 
application of the known facts to the law then in existence; 
service connection for a nervous disorder was denied as the 
existence of a psychiatric disorder had not been shown by 
separation examination in October 1957 and VA 
neuropsychiatric examination dated in March 1958.

3.  VA did not receive any formal or informal written 
communication regarding a claim to reopen service connection 
for a nervous disorder in "1962."

4.  The veteran abandoned his March 1967 attempt to reopen a 
claim for service connection for a nervous condition by 
failing to timely furnish evidence requested by the RO.

5.  On February 9, 1987, the veteran filed a claim to reopen 
service connection for a nervous condition.  The RO's denial 
of the claim in February 1987 did not become final as the RO 
did not issue a Statement of the Case (SOC) following the 
receipt of a timely filed Notice of Disagreement (NOD).

6.  The effective date for the award of service connection 
for PTSD is February 9, 1987; the date of reopened claim 
which remained pending until the award of service connection 
in September 1997.

CONCLUSIONS OF LAW

1.  The RO's April 1958 decision denying service connection 
for a nervous condition is final.  38 U.S.C. §§ 310, 4005 
(1958); 38 C.F.R. §§ 3.78, 3.90 (1958).

2.  The criteria for an effective date earlier than February 
9, 1987 for the award of service connection for PTSD have not 
been met.  38 U.S.C. §§ 310, 4005 (1958); 38 U.S.C. § 3010 
(Supp. V, 1962); 38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. 
§ 3.1(p) (1962); 38 C.F.R. § 3.158(a) (1967).

3.  The criteria for an effective date of February 9, 1987 
for the award of service connection for PTSD have been met.  
38 U.S.C. § 4005 (Supp. IV, 1986); 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. §§ 3.160, 19.118 (1987); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has recently 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of an SOC, the RO 
has advised the veteran (and his representative) of the 
evidence reviewed and the Reasons and Bases for denying his 
claim.  In this case, the veteran and his spouse have 
testified at a personal hearing and provided argument on his 
behalf.  His accredited representative has also provided 
legal argument on his behalf.  Thus, the notice provisions of 
the VCAA have been met.  As this claim is limited to a 
retroactive review of the procedural history of the case, the 
remaining provisions of the VCAA are not applicable to the 
earlier effective date and CUE claims.  Morris v. Principi, 
239 F.3d 1292, 1295 (Fed. Cir. 2001); Livesay v. Principi, 
2001 U.S. App. Vet. Claims LEXIS 1009 (Aug. 30, 2001).  As 
such, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.   See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

II.  Factual Summary

The veteran contends that he is entitled to an effective date 
earlier than September 19, 1997 for his award of service 
connection for PTSD.  According to his statements and 
testimony of record, he alleges that he has been 100 percent 
disabled due to PTSD since his discharge from service.  He 
offers the following arguments in support of his claim for an 
earlier effective date of award:

1) he argues that the original April 1958 RO 
decision, which denied service connection for 
a nervous condition, did not become final as 
he never received notice of the denial;

2) he argues that the RO committed CUE in its 
April 1958 decision by failing in its duty to 
assist him by providing a proper 
neuropsychiatric examination; he claims that 
a proper neuropsychiatric examination would 
have resulted in a diagnosis that his nervous 
condition, which was first treated in 
service, was properly diagnosable as PTSD;

3) he argues that the RO failed to adjudicate 
a "1962" claim to reopen service connection 
for a nervous condition filed with his 
representative at the Sacramento, California 
RO; and 

4) he argues that the RO's failure to afford 
him VA examination in conjunction with his 
claim to reopen service connection for a 
nervous condition in February 1987 
constituted CUE; he claims that a 
neuropsychiatric examination would have 
resulted in a diagnosis that his nervous 
condition, which was first treated in 
service, was properly diagnosable as PTSD.

Review of the record reveals that a claim for service 
connection for a nervous condition was originally denied in 
an RO rating decision dated in April 1958.  This claim was 
denied on the basis that a "nervous disorder" was "not 
found on last examination."  See 38 U.S.C. § 310 (1958) 
(basic entitlement to compensation was established for 
personal injury suffered, or disease contracted, in line of 
duty or aggravated therein).  See also 38 C.F.R. §§ 3.78, 
3.90 (1958).

At the time of the April 1958 decision, the RO reviewed 
service medical records (SMR's) which indeed showed that the 
veteran complained of nervousness, anxiety and sleeplessness 
following his combat service in Korea.  An October 1952 
neuropsychiatric examination resulted in a diagnosis of 
moderate, chronic anxiety reaction and the veteran was 
referred for psychotherapy.  The veteran also underwent a 
neuropsychiatric examination in October 1955 as an organic 
cause for his complaint of chronic right flank and back pain 
could not be determined.  His examination, which revealed a 
very dependent individual with definite and positive 
psychiatric history and trends, indicated a diagnosis of 
acute, moderate conversion reaction manifested by pain in the 
right side and back; stress.  His separation examination, 
dated in October 1957, indicated a "normal" clinical 
evaluation of his psychiatric status.

On his original Application for Compensation or Pension, 
received in January 1958, the veteran denied any post-service 
treatment for his claimed psychiatric disorder.  In March 
1958, he was provided VA examination conducted by a 
neuropsychiatrist.  The examination report noted that the 
"service records were carefully reviewed" and showed 
complaints of nervousness while in Korea with subsequent 
complaints of right flank and back pain which were determined 
to be out of proportion to organic findings.  It was the 
examiner's opinion that the veteran's somatic complaints were 
compensatory for his feelings of inadequacy.  The mental 
status examination revealed "no particular evidence of any 
psychoneurosis at the present time outside of ... vague 
complaints insufficient for a diagnosis."  The final 
diagnosis was "NO NEUROLOGIC OR PSYCHIATRIC DISORDER 
FOUND."

By letter dated on April 17, 1958, the RO provided the 
veteran notice of the denial of his claim by letter sent to 
the address provided by the veteran on his Application for 
Compensation or Pension three months previously.  The RO 
confirmed the denial in a December 1958 rating decision after 
receipt of additional SMR's.  The veteran was sent a notice 
of this denial to his last known address on December 11, 
1958.  The veteran failed to file any document, which could 
be reasonably construed as an "application for review," 
within one year of the RO's April 1958 notice of denial.  
38 U.S.C. § 4005 (1958) (applications for review on appeal 
must be filed within one year from the date of mailing of 
notice of the initial determination, and should contain 
specific assignments of the alleged mistake of fact or error 
of law in the adjudication of the claim).  That decision, 
therefore, became final.  38 U.S.C. § 4005(b) (1958).

The record next reflects that the veteran attempted to reopen 
his claim for service connection for a "nervous condition" 
by means of a VA Form 21-4138 filing received at the San 
Francisco, California RO on March 21, 1967.  By letter dated 
that same day, the RO advised him of the necessity of 
furnishing medical evidence from doctors who had treated him 
continuously since his discharge from service.  This notice 
advised the veteran as follows:

"This evidence must be received in the 
Veterans Administration within one year from 
the date of this letter; otherwise, benefits 
are not payable on the basis of this pending 
claim."

The veteran failed to provide any medical or other evidence 
within one year of receipt of the RO's request for evidence.  
The regulations regarding abandoned claims at the time of the 
March 1967 letter read as follows:

"Where evidence requested in connection with 
an original claim, a claim for increase or to 
reopen or for the purpose of determining 
continued entitlement is not furnished within 
1 year after the date of request, the claim 
will be considered abandoned.  After the 
expiration of 1 year, further action will not 
be taken unless a new claim is received.  
Should the right to benefits be finally 
established, pension, compensation or 
dependency and indemnity compensation based 
on such evidence shall commence not earlier 
than the date of filing the new claim."

38 C.F.R. § 3.158(a) (1967).

The veteran next attempted to reopen his claim for service 
connection for a nervous condition by means of a VA Form 21-
4138 filing received in February 1987.  The RO assisted the 
veteran by requesting medical records from James Bonnette, 
M.D, but those records were negative for complaint, treatment 
or diagnosis of psychiatric disability.  The RO declined to 
reopen the claim in a May 1987 decision.  The veteran was 
provided notice of the denial by RO letter dated on May 28, 
1987.  In August 1987, the veteran requested the RO to 
provide him with a VA examination regarding his "nervous 
breakdown" in 1952, but the RO advised him on December 31, 
1987 that he needed to "provide additional evidence to show 
that [his nervous breakdown had] been ongoing since 
service."  

In January 1988, the veteran filed a statement which read as 
follows:

"Notice of Disagreement regarding 
disallowance of service connection for 
hypertension is hereby filed.  
Hypertension claim is actually (9400) 
anxiety neurosis, not essential 
hypertension."  

In March 1988, the RO responded to the veteran's letter as 
follows:

"Please note our letter to you on December 
31, 1987.

Service connection was not allowed for a 
nervous condition in our letter of April 17, 
1958.  Your right to appeal that decision 
expired one year from the date of that 
letter.  If you wish, to reopen a claim for 
service connection for anxiety neurosis, you 
will need to provide evidence of the 
condition in service or within one year of 
discharge, as well as evidence that the 
condition has continued to be disabling.

Please send the evidence as quickly as 
possible.  If we do not receive it within 
one year from the date of this letter, 
payment, if authorized, can be made only 
from the date the evidence is received."

At this time, the RO did not send the veteran a Statement of 
the Case (SOC).

The RO next received correspondence from the veteran in 
October 1990 at which time he requested consideration of 
service connection for a "nervous breakdown."  On October 
23, 1990, the RO advised the veteran that his claim for 
service connection for a nervous disorder was previously 
denied and could only be reconsidered on the basis of new and 
material evidence.  At this time, the RO advised the veteran 
as follows: 

"PLEASE SEND THE EVIDENCE AS QUICKLY AS 
POSSIBLE.  If we do not receive it within ONE 
YEAR from the date of this letter, payment, if 
authorized, can be made only from the date the 
evidence is received.  If we do not receive 
this evidence within 60 days, however, we may 
be forced to disallow any pending claim.  If 
we do this, we will write to you telling you 
our action."

(emphasis original).

On February 11, 1991, the RO provided the veteran with a 
disallowance letter concerning his attempt to reopen his 
claim for service connection for a nervous condition.  The RO 
provided the veteran with VA Form 1-4107, Notice of 
Procedural and Appellate Rights, which explained his 
appellate rights.  This notice was sent to his last known 
address provided in October 1990.  The veteran did not appeal 
this denial.

In May 1993, the RO received a duplicate copy of the 
veteran's October 1990 VA Form 21-4138 with a claim that he 
never received notice of a denial on his claim.  At that 
time, however, he limited his inquiry to the status of his 
claim for an increased rating for a right eye disorder.

The record next reflects the veteran's attempt to reopen his 
claim for service connection for a nervous disorder due to 
combat by means of a VA Form 21-4138 filing received in 
September 19, 1997.  A VA PTSD examination, dated on March 1, 
1999, first revealed a diagnosis of PTSD.  Thereafter, the RO 
granted service connection for PTSD, effective September 19, 
1997.


III.  Analysis

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  However, a claim that has been denied either by 
the Board or stems from an untimely appealed RO rating 
decision becomes final and may only be reopened with the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

Upon reopening, the former disposition of the claim may be 
reviewed, but the effective date for benefits awarded after 
the successful reopening of a previously final disallowance 
of a claim is the later of the date of receipt of the 
application to reopen or the date entitlement arose.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.400(a) 
3.400(o)(2), 3.400(q)(1)(ii) (2000).  See Melton v. West, 13 
Vet. App. 442 (2000).  In essence, when a claim to reopen is 
successful and benefits are awarded upon readjudication, the 
effective date is date of claim to reopen.  Flash v. Brown, 8 
Vet. App. 332, 340 (1995).

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, second, a claimant 
may attack a final decision collaterally by establishing that 
the final decision is subject to revision based upon CUE 
pursuant to U.S.C.A. §§ 5109A (RO) and/or 7111 (Board).  See 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  
Additionally, there is an extremely narrow court created 
exception to the finality rule where VA breaches its duty to 
assist a claimant by failing to obtain SMR's.  Id.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).


A.  Finality of RO's April 1958 decision

The veteran first contends that the original April 1958 RO 
decision, which denied service connection for a nervous 
condition, did not become final as he never received notice 
of the denial.  He is correct in asserting that actual 
written notification is required in order for a VA decision 
to become final.  Best v. Brown, 10 Vet. App. 322, 325 
(1997).  The record affirmatively establishes that the RO's 
April 17, 1958 notice of denial was sent to his last known 
address as identified on his Original Application for 
Compensation or Pension received in January 1958.  There is 
no showing that an incorrect address was used and/or that an 
irregular pattern of mailing existed as to rebut the 
presumption of regularity.  See generally Davis v. Brown, 7 
Vet. App. 298, 300 (1994).  See also Hyson v. Brown, 8 Vet. 
App. 262 (1993) (claimant has duty to notify VA of address 
changes).  The veteran's inability to recollect whether or 
not he received notice of a decision issued nearly 60 years 
ago is meritless in light of the affirmative evidence of 
record.

Accordingly, the Board finds that the veteran failed to file 
any document, which could be reasonably construed as an 
"application for review," within one year of the RO's April 
1958 notice of denial.  That decision, therefore, became 
final and subject to the regulations regarding finality and 
effective dates.  38 U.S.C. § 4005(b) (1958).

B.  CUE in RO's April 1958 decision

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 1991).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

In this case, the veteran argues that the RO committed CUE in 
its April 1958 decision by failing in its duty to assist him 
by providing a proper neuropsychiatric examination.  He 
claims that a proper neuropsychiatric examination would have 
resulted in a diagnosis that his nervous condition, which was 
first treated in service, was properly diagnosable as PTSD.  
In essence, he claims that the RO's failure to obtain the 
same type of medical opinion that ultimately resulted in the 
reopening and granting of his claim constituted CUE.

In this case, the record shows that the RO did provide the 
veteran with VA neuropsychiatric examination, based upon 
review of the claims folder, in March 1958.  This expert 
opinion, as well as the psychiatric examination upon 
discharge in October 1957, found no evidence of a neurologic 
or psychiatric disorder.  Even assuming, arguendo, that his 
March 1958 VA examination was somehow inadequate, an RO 
failure to obtain a "proper" examination cannot constitute 
the basis for a claim of CUE because "there is . . . no way 
of knowing what such an . . . examination would have yielded 
. . . , so it could not be concluded that it 'would have 
manifestly changed the outcome'".  Hazan v. Gober, 10 Vet. 
App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc)).  See also Cook, 258 F.3d 
1311 (Fed. Cir. 2001) (claimed RO failure to conduct 
additional VA examination does not vitiate finality of a 
final decision through Hayre-type duty to assist violation).  

In this case, the veteran appears to have alleged that the RO 
improperly weighed or evaluated the evidence of record in 
April 1958 which indeed showed some psychiatric complaint in 
service with diagnoses of moderate, chronic anxiety reaction 
and acute, moderate conversion reaction.  As stated above, 
the RO also had before it a diagnosis of "normal" 
psychiatric examination upon discharge as well as a VA 
neuropsychiatric examination, based upon review of the claims 
folder, of no neurologic or psychiatric disorder found.  
Clearly, there was a substantial body of evidence before the 
RO to support its April 1958 finding that the veteran did not 
manifest a psychiatric disorder.  The veteran's disagreement 
with how the RO weighed and evaluated the evidence before it 
cannot form the basis for a CUE claim.  Fugo, 6 Vet. App. at 
43-44.  Likewise, any possible assertions that the RO relied 
upon a "misdiagnosis" of his condition in the April 1958 
decision cannot form the basis of a CUE claim.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) ("[A] new medical 
diagnosis that 'corrects' an earlier diagnosis ruled on by 
previous adjudicators is the kind of 'error' that could not 
be considered an error in the original adjudication").

In summary, the RO's April 1958 decision was not based on CUE 
as it represented a reasonable application of the known facts 
to the law then in existence; service connection for a 
nervous disorder was denied as the existence of a psychiatric 
disorder had not been shown by separation examination in 
October 1957 and VA neuropsychiatric examination dated in 
March 1958.  See 38 U.S.C. § 310 (1958).  The veteran's 
allegations that the RO committed CUE by not providing proper 
VA examination, improperly weighing the evidence and/or 
relying upon a misdiagnosis fail to meet his burden of 
establishing that the RO committed an "outcome 
determinative" error in its April 1958 decision.  See Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999).  His CUE 
claim, therefore, must be denied.

C.  RO's failure to adjudicate an application in "1962"

The veteran next argues that the RO failed to adjudicate a 
"1962" claim to reopen service connection for a nervous 
condition filed with his representative at the Sacramento, 
California RO, and that this failure forms the basis for an 
earlier effective date.  Initially, the Board notes that the 
veteran's testimony regarding his claimed "application" in 
"1962" is rather vague as his recollections of events 
occurring over 40 years ago have been rather sketchy.

The record does disclose that the RO received an application 
to reopen filed by the veteran at the San Francisco, 
California RO on March 21, 1967.  Facially, this filing 
appears to be the application to which the veteran refers.  
If so, the record clearly shows that the RO contacted him by 
letter dated on March 21, 1967 to inform him that his 
application was incomplete and that he had a one-year period 
within which to submit the requested evidence needed to 
reopen his claim.  The veteran failed to respond to the RO's 
request and his claim, therefore, was properly treated as 
abandoned.  38 C.F.R. § 3.158(a) (1967).  He is precluded by 
statute by obtaining an earlier effective date of award based 
upon his abandoned claim.  38 U.S.C. § 3010 (a) (1967).

Otherwise, the record does not disclose that VA ever received 
any written formal or informal communication, whether by 
veteran statement, representative statement, VA clinical 
records or otherwise, regarding a claim to reopen service 
connection for a nervous disorder in "1962."  Any possible 
failure by his accredited representative at the time to 
forward his application cannot form the basis of an earlier 
effective date.  The regulations in effect in 1962 required 
the veteran to file a claim with VA by some form of written 
communication.  38 C.F.R. § 3.1(p) (1962).  The veteran's 
oral recollections of events which may or may not have 
happened greater than 40 years ago fails to meet the 
regulatory requirement of a written application.  This claim, 
therefore, must be denied as meritless.


D.  CUE in RO's February 1987 decision

Finally, the veteran argues that the RO's failure to afford 
him VA examination in conjunction with his claim to reopen in 
February 1987 constituted CUE.  He claims that a 
neuropsychiatric examination would have resulted in a 
diagnosis that his nervous condition, which was first treated 
in service, was properly diagnosable as PTSD.  In essence, he 
claims that the RO's failure to obtain the same type of 
medical opinion which ultimately resulted in the reopening 
and granting of his claim constituted CUE.  

Initially, the Board notes that the VA claims process is a 
uniquely pro-claimant system, and VA has a duty to liberally 
construe all possible theories of entitlement to VA benefits.  
See generally Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  Although the veteran has not presented argument on 
this issue, the record reflects that the veteran filed a 
claim to reopen service connection for a nervous condition on 
February 9, 1987.  The RO denied the claim in a rating 
decision later that month.  In January 1988, the veteran 
filed a statement which read as follows:

"Notice of Disagreement regarding 
disallowance of service connection for 
hypertension is hereby filed.  
Hypertension claim is actually (9400) 
anxiety neurosis, not essential 
hypertension."  

The Board finds that this filing, although inartfully worded, 
constituted a written document that expressed disagreement 
with the RO's decision to deny a reopening of his claim.  
38 U.S.C. § 4005(a) (Supp. IV, 1986); Gallegos v. Gober, 14 
Vet. App. 50 (2000).  It was also filed with the RO within 
the applicable appeal period.  38 U.S.C. §4005(b) (Supp. IV, 
1986).  This claim remained pending as the RO did not issue 
an SOC as required by the law then in existence.  38 U.S.C.A. 
§ 4005(d)(1) (Supp. IV, 1986).  Therefore, the Board finds 
that finality did not attach to the RO's February 1987 rating 
decision, and the effective date for the award of service 
connection for PTSD is February 9, 1987; the date of reopened 
claim which remained pending until the award of service 
connection in September 1997.  38 C.F.R. § 3.160 (1987).  See 
generally Calvert v. Brown, 5 Vet. App. 461 (1993) (for 
jurisdictional purposes, the Court considered a PTSD claim 
part of claim more generally described as a "nervous 
condition").

ORDER

Entitlement to an effective date of February 9, 1987 for the 
award of service connection for PTSD is granted.  

Entitlement to an effective date earlier than February 9, 
1987 for the award of service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

